84 S.E.2d 301 (1954)
241 N.C. 67
PACIFIC FIRE INSURANCE COMPANY
v.
SISTRUNK MOTORS, Inc.
No. 385.
Supreme Court of North Carolina.
November 3, 1954.
G. E. Miller and A. W. Beck, Asheboro, for defendant, appellant.
Ottway Burton, Asheboro, for plaintiff, appellee.
JOHNSON, Justice.
The single question presented by this appeal is whether the evidence on which the plaintiff relies is sufficient to carry the case to the jury on the issue of actionable negligence.
The collision occurred in the daytime on a dry, three-lane, highway. Three automobiles were traveling northwardly in line at about 30 to 35 miles per hour. The driver of the front car made a right turn into a side road without giving a signal, forcing the second driver in the line to stop in order to avoid hitting the first car. The third driver in line, one Owens, brought his car to a stop without colliding with the forward automobile. When he stopped, the Cadillac hit the Owens automobile in the rear with such force that the front part of the Cadillac went underneath the Owens car, partially lifting it off the highway. As the witness Owens put it: "The front bumper of the Cadillac was up under my gas tank. The back end of my car was left clear. The bumper went under me." The estimate of repair costs as made by the defendant motor company disclosed damage to the hood, left and right fenders, horns, grill, bumper, parking lights, head lights, fan belt, radiator, and other damage to the Cadillac *302 amounting to $770.04. At the time of the collision Owens, the driver of the third car, had his brakes on, and his taillight was working. However, he gave no other signal of his intention to stop. As to this, he testified: "The man in front of me didn't give me a signal and I stopped as soon as I could, but I didn't have a chance to give a signal." There was no vehicle approaching in the other two traffic lanes at the time.
The elements of negligence alleged by the plaintiff include averments that the defendant's agent in road-testing the Cadillac was (1) driving at an excessive rate of speed, (2) without maintaining a proper lookout, and (3) following the Owens car too closely, in violation of G.S. § 20-152.
The evidence on which the plaintiff relies, when viewed with the degree of liberality required on motion to nonsuit, was sufficient to make out a prima facie case of actionable negligence on one or more of the grounds alleged.
The verdict and judgment will be upheld.
No error.